United States District Court

NORTHERN DISTRlCT OF` TEXAS

DALLAS DlVISION
CERBER PROPERTY sp. z.o.o. S.K.A. §
§
§
§
V § CIVIL ACTION NO. 3:18~CV~0992-S
§
§
TEXAS INSTRUMENTS §
INCORPORATED §

MEMORANDUM OPINION AND ORDER

This Order addresses Defendant Texas lnstruments Incorporated’s (“Defendant”) Motion to
Dismiss Plaintiff Cerber Property’s (“Piaintiff”) Cornplaint [ECF No. ll]. For the reasons stated
below, the l\/lotion is granted in part and denied in part

I. BACKGROUND

Since 1992, Plaintiff has offered security services, including alarm systems, throughout
Poland. Arn. Compl. il 8. In or around 2013, Plaintiff began developing a new tire alarm
monitoring system to comply with new regulations Id. il 9. The new system was to be capable of
communicating via radio waves and phone lines, and its primary function was to have wireless
monitoring capabilities Id. As part of the product development process, Plaintiff conducted
research and identified software called the ZigBee lP Srnart Energy 2.0 as a wireless network
option. Id. 1[ 10. To function, the ZigBee lP Smart Energy 2.0 had to be supported by the ZigBee
IP stack. Id.

“ZigBee” refers to a wireless language technology that devices use to connect to one another.
Id. 1[ ll. ZigBee is certified by the ZigBee Alliance, Which is a non~prot`it association that, inter alia,

provides open global Wireless networking Standards. Id. ‘\l 12. Plaintiff alleges that Defendant either

 

 

was a member of the ZigBee Alliance or marketed its products for use with ZigBee products Id.
Plaintiff further alleges that Defendant is a founding member of the ZigBee Board of Directors and is
a “self~described ZigBee market leader.” Id.

To use ZigBee IP Smart Energy 2.0 in its wireless tire alarm monitoring system, Plaintiff
needed to purchase a product that would allow the system to access the ZigBee IP stacl<. Id. ll 13.
Plaintiff’s research revealed that Defendant manufactured a chip, the CC2538 (“Chip”), that appeared
to be a viable option. Id. On its website, Defendant described the Chip as having “full software support
for ZigBee Smart Energy l.x, ZigBee Srnart Energy 2.0, ZigBee Light Link and ZigBee Home
Automation.” lai ll 14. Defendant’s website further stated, “Combined with free to use Z-Stack PRO
or ZigBee IP stacks from [Defendant], the [Chip] provides the most capable and robust ZigBee solution
in the market.” Id. (emphasis omitted).

On September 20, 2013, Plaintiff contacted Defendant through the online inquiry form on
Defendant’s website. Id. il 15. Plaintiff asked Defendant to confirm that the Chip had full, preinstalled
software support to access and interact with the ZigBee IP stack, which, in tum, would support the
development of Plaintiff"s wireless fire alarm monitoring system. Id. On September 26, 2013, a
representative of Defendant, Wojciech Nowacki, responded to Piaintiff via email. Id. il 16. Nowacki
confirmed that the Chip had the necessary software support and “indicated that the Chip had the full
functionality of ZigBee IP, ‘(which does not have to be downloaded from an outside source, but is
already preinstalled on the [C]hip).”’ Id.

ln reliance on these representations, Plaintiff ordered multiple batches of the Chip and entered
into three contracts in anticipation of developing the wireless fire alarm monitoring system. Ia’. 11 l7.
Plaintiff entered into contracts with another Polish entity, Cerber Fire Security sp. z.o.o., and two
subcontractors, Systemel Adam Adarncewicz (“Systemel”) and GZT Telkorn-Telmor sp. Z.o.o.

(“Telkom~"l`elmor”). Id. W 18-19. ln or around July 2014, Plaintiff allegedly discovered that the Chip

 

 

did not perform as Defendant had represented on its website and in the email to Plaintiff. Id. ‘[l 21.
Plaintiff claims it could not access the ZigBee IP stack from Defendant using the Chip. jul According
to l’laintiff, “[w]ithin a few months, {Defendant] admitted that, contrary to its representations, it does
not permit customers to access its ZigBee IP stacl<.” Id. ll 22. Specifically, Defendant informed
Plaintiff that “[t]he silicon does support ZigBee IP,” but Defendant “[does not] offer this as a supported
software product [for customers].” Id. Defendant added that it planned to modify the related datasheet
and public information to “rnake that more clear.” Id.

As a result of the Chip’s failure to operate as expected, Plaintiff could not fulfill its contractual
obligations with Cerber Fire Security, and Plaintiff was forced to terminate its agreements with
Systemel and Telkom-Telmor. Id. ll 24. Plaintiff subsequently brought suit against Defendant,
alleging causes of action for breach of warranty and fraud.

II. ANALYSIS
A. Breach of Warmnty

Defendant moves to dismiss Plaintiff’s claim for breach of express warranty because
Piaintiff has failed to plead facts establishing privity. Under Texas law, the elements of a cause of
action for breach of express warranty are:

(l) the defendant-seller made an express affirmation of fact or promise relating to

the goods; (2) that affirmation or promise became part of the bargain; (3) the

plaintiff relied upon that affirmation or promise; (4) the goods did not comply with

the affirmation or promise', (5) the plaintiff was damaged by the noncompliance;

and (6) the failure of the product to comply was the proximate cause of the

plaintiffs injury.

Omni USA, Inc. v. Parker-Hannifn Corp., 964 F. Supp. 2d 805, 815 (S.D. Tex. 2013) (citing Berge
Helene Lfd. v. GE Oz`l & Gas, lnc., 830 F. Supp. 2d 235, 255 (S.D. Tex. 2011)). Defendant contends

that “[i]nherent in this formulation_that a seller must express an affirmation_~is the inveterate

 

doctrine of privity.” Def.’s Br. 5. Because Defendant was the manufacturer of the Chip, not the seller,
Defendant argues that privity is lacking.

Express warranties on goods are defined by the Uniform Cornmercial Code (“UCC”). The
version of the UCC enacted by the Texas Legislature is neutral as to the requirement of privity. See
TEX. BUS. & COM. CODE ANN. § 2.318 (“This chapter does not provide . . . whether the buyer . . . may
sue a third party other than the immediate seller for deficiencies in the quality ofthe goods.”); Nobr'lity
Homes of Tex., Inc. v. Shivers, 557 S.W.Zd 77, 81 (Tex. l977). Matters of privity “are left to the courts
for their determination.” TEX. BUS. & COM. CODE ANN. § 2.318. Defendant cites several cases in
support of its position that courts applying Texas law require privity for breach of express warranty
claims See, e.g., Keifh v. Sfoelting, 915 F.Zd 996, 999 (Sth Cir. 1990) (“Texas courts require direct
privity between the plaintiff and the defendant in [horizontal privity] cases.” (citation ornitted));1 Lujcm
v. Tampo Mfg. Co., 825 S.W.Zd 505, 511 (Tex. App._El Paso 1992, no writ) (“There could be no . .
. express warranty . . . unless it was made by Tampo as manufacturer/seller to Rust as buyer. Assuming
that such an express warranty was made. . ., [plaintiff] would be unable to recover . . . unless she was
somehow in privity with the buyer.” (citation omitted)).

ln its Response, Plaintiff cites several cases in support of the contrary position"~»-~that Texas law
does not require privity for breach of express warranty claims See, e. g., PPG Indus., [nc. v. JMB/Hous.
Cfrs. Purmers Ltd. F ’ship, 146 S.W.3d 79, 90 (Tex. 2004) (“Of course, if manufacturers make
representations or warranties directly to consumers, the latter may sue directly (despite the absence of
privity) for breach of express warranty . . . . (citing U.S. Pr'pe & Fotmdrj) Co. v. Cily of Waco, 108

S.W.2d 432, 434»35 (Tex. 1937))); US LED, Ltd. v. Nu Power Assocs., Inc., Civ. A. No. 4:07-CV-

 

l Vertical privity is “privity which includes all parties in the distribution chain from the initial supplier of the product
to the ultimate purchaser.” Garci'a v. Tex.. lnsr."umems, 610 S.W.Zd 456, 463 (Tex. 1980). Horizontal privity
“describes the relationship between the original supplier and any non-purchasing party who uses or is affected by the
product, such as the family of the ultimate purchaser or a bystander.” ld. at 463-64 (citation omitted). The instant
case involves vertical privity. Many of the cases cited by Det`endant deal with horizontal privity.

 

 

 

0783, 2008 WL 4376258, at *4 (S.D. Tex. Sept. 22, 2008) (noting that Texas law does not require
privity where manufacturer furnishes samples to middleman with knowledge that samples are likely
to be submitted to buyer so as to induce sale).

The Court notes that there appears to be no bright-line rule regarding privity in breach of
express warranty cases, and Defendant concedes as much in its Reply. See Reply 5 (“Texas courts are
split orr whether direct privity is required when seeking economic damages for breach of express
warranty[,] and the Texas Supreme Court has not resolved the split.”)', see also Berge Helene er. , 896
F. Supp. 2d at 598 (“[F]or vertical privity, state courts, including Texas, have introduced more
uncertainty in the privity rule, looking to factors such as whether direct communications occurred
between the defendant and buyer; whether the defendant was a manufacturer or component
manufacturer; whether the parties were consumers or commercial entities; and whether the injury was
physical or solely economic.”).

The Court also notes that the vast majority of cases cited by both parties arose in either the
summary judgment or trial context, when the court could better examine the facts of the particular case
and apply the law and policy relevant to privity in light of those facts. At the motion to dismiss stage,
by contrast, the Court must accept well-pleaded facts as true and view them in the light most
favorable to the plaintiff Sonrlier v. Srcrre Farm Mzn‘. Auro. Ins. Co., 509 F.3d 673, 675 (5th Cir.
2007). At the motion to dismiss stage, the court does not evaluate the plaintiff’ s likelihood of
success lt only determines whether the plaintiff has stated a claim upon which relief can be
granted Mann v. Adams Realty Co., 556 F.2d 28 8, 293 (5th Cir. 1977). Applying this standard,
the Court finds that Plaintiff has pleaded “enough facts to state a claim to relief that is plausible
on its face.” Bell AH, Corp. v. Ti'vomb[y, 550 U.S. 544, 570 (2007)‘, Re[icrble Consr/lmnfs, Inc, v.

Earle, 517 F.3d 738, 742 (Sth Cir. 2008). The Court further finds that resolution of the privity

 

 

issue is better suited for the summary judgment stage. For these reasons, the Court denies
Defendant’s l\/lotion to Dismiss Plaintiff’ s breach of express warranty claim.
B. Fraud

Next, Defendant moves to dismiss Plaintiff’s fraud claim. Under Texas law, the elements
of common-law fraud are:

(l) that a material representation was made; (2) the representation was false; (3)

when the representation was made, the speaker knew it was false or made it

recklessly without any knowledge of the truth and as a positive assertion; (4) the

speaker made the representation with the intent that the other party should act upon

it; (5) the party acted in reliance on the representation; and (6) the party thereby

suffered injury.

Aquapfex, [nc. v. Raacho La Valencia, Inc., 297 S.W.3d 768, 774 (Tex. 2009) (citations omitted).
Defendant attacks only the third element, arguing that Plaintiff failed to adequately plead scienter.

When a complaint alleges fraud, the plaintiff must plead the elements of its claims with the
heightened particularity required by Rule 9(b). See, e.g., Coares v. Heartland Wireless Commc ’ns,
]nc., 26 F. Supp. 2d 910, 914 (N.D. Tex. l998). However, “[m]alice, intent, knowledge, and other
conditions of a person’s mind may be alleged generally” so long as the plaintiff “set[s] forth
specific facts that support an inference of fraud.” FED. R. CIV. P. 9(b); Tuchman v. DSC Commc ’ns
Corp., 14 F.3d 1061, l068 (5th Cir. 1994).

In support of its fraud claim, Plaintiff relies on two purported misrepresentations: (1)
information contained from Defendant’s website that claimed, inter alia, that the Chip came with
“free to use . . . ZigBee lP stacks from [Defendant]”', and (2) an email from Nowacki that stated,
inter alia, that “the connection between CC2538 and CC1200 is entirely possible, as well as the

use of ZigBee IP (which does not have to be downloaded from an outside source, but is already

preinstalled on the [C]hip).” Am, Compl. 1111 32, 34.

 

 

“A statement is not fraudulent unless the maker knew it was false when he made it or made
it recklessly without knowledge of the truth.” Prudemial Irrs. Co. ofAm. v. Jejerson Assocs., Lra’.,
896 S.W.2d 156, 163 (Tex. 1995) (ernphasis added). Here, Plaintiff has not pleaded specific facts
to support its allegation that Defendant knew the misrepresentations were fraudulent at the time
the representations were made. Plaintiff relies heavily on two factual allegations: (1) Defendant’s
admission, months after the alleged misrepresentations that Defendant “does not permit customers
to access its ZigBee lP stack” and that “the related datasheet/public information was ‘in line to be
modified to make that more clear’”; and (2) Defendant is “a self-described ZigBee market leader.”
Am. Compl. ilil 22, 36.

As currently pleaded, these allegations are insufficient to support an inference that
Defendant knowingly made a false representation at the time it published the datasheet or at the
time Nowacki communicated with Plaintiff. ln their current state, Plaintiff’s pleadings do not
connect Defendant’s later admission to the earlier misrepresentationsl Plaintiff also has not
pleaded specific facts to support its alternative allegation that “[a]t a minimum, [Plaintiff] has
plead[ed] sufficient facts to support a finding of recklessness.” Resp. 18. Perhaps because the
Amended Complaint appears to be focused on the assertion that Defendant knew its statements
were false, Plaintiff has not pleaded any facts to support the notion that either statement was made
“reckiessiy without any knowledge of the truth.” Aquaplex, 297 S.W.Sd at 774. For these reasons,
the Court finds that Plaintiff has not adequately pleaded scienter and grants Defendant’s Motion
to Dismiss Plaintiff`s fraud claim.

-IV. C()NCLUSION
F or the foregoing reasons, the Court grants in part and denies in part Defendant’s Motion

to Dismiss. The Court denies the Motion as to Plaintiff’s breach of express warranty claim. The

 

 

Court grants the Motion as to Plaintiff’s fraud claim. Plaintiff has not sought leave to amend. if
Plaintiff Wishes to amend its fraud claim, it must seek leave to file an amended complaint by April
30, 2019. lf a motion for leave to file, with the proposed amended complaint attaclied, is not filed
by this date, Plaintiff"s fraud claim will be dismissed with prejudice

SO ORDERED.

erNED Mal-ch 2752/2019

/¢ §/e~§¢//M

KAREN GREN sCHoLER
UNITEI) sTATEs DISTRICT JUDGE

 

 

 

